—Appeal by the defendant from two judgments of the County Court, Rockland County (Nelson, J.), both rendered June 4, 1996, convicting him of criminal sale of a controlled substance in the third degree under Indictment No. 95-00311, and criminal possession of a controlled substance in the third degree under S.C.I. No. 96-00142, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Since the defendant had not made restitution at the time of sentencing, the court did not err in directing restitution and imposing the mandatory surcharge and crime victim assistance fee (see, Penal Law § 60.35 [6]; People v Cabrera, 243 AD2d 720). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.